ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_04_FR.txt. 390

OPINION INDIVIDUELLE DE M. AJIBOLA

[Traduction]
1. INTRODUCTION

J'ai voté pour la décision par laquelle la Cour a réaffirmé les mesures
conservatoires indiquées au paragraphe 52 de son ordonnance du 8 avril
1993, mais, eu égard à la nature de la demande, qui me paraît unique, et à
Vimportance de son objet pour la paix mondiale et le développement de la
jurisprudence de la Cour, spécialement du point de vue des questions de
procédure que soulèvent toutes les demandes en indication de mesures
conservatoires, j'aimerais consacrer quelques observations et développe-
ments 4 certains aspects de la demande.

2. LES DEMANDES

Le 27 juillet 1993, l’agent de la Bosnie-Herzégovine a déposé devant la
Cour une demande — la seconde — en indication de mesures conserva-
toires dont la raison était indiquée dans sa lettre de couverture.

M. Rodoljub Etinski, agent de la Republique fédérative de Yougoslavie
(Serbie et Monténégro), a lui aussi déposé au Greffe une demande en indi-
cation de mesures conservatoires en date du 9 août 1993.

Il n’est pas hors de propos, dans cette affaire, de nous rappeler que, dans
le préambule de la Charte, les Nations Unies se sont déclarées résolues:

«à préserver les générations futures du fléau de la guerre qui deux fois
en l'espace d’une vie humaine a infligé à l'humanité d’indicibles souf-
frances,

à proclamer à nouveau [leur] foi dans les droits fondamentaux de
l’homme, dans la dignité et la valeur de la personne humaine, dans
légalité de droits des hommes et des femmes, ainsi que des nations,
grandes et petites,

a créer les conditions nécessaires au maintien de la justice et du
respect des obligations nées des traités et autres sources du droit inter-
national...» (les italiques sont de moi).

Ces déclarations louables par lesquelles les Nations Unies ont exprimé
leur détermination d’assurer le maintien de la paix et de la sécurité dans le
monde ne peuvent pas être considérées comme un simple verbiage qui
nirait pas de pair avec une ferme volonté de leur donner effet par l’entre-
mise des organes principaux de l’Organisation comme le Conseil de sécu-

69
APPLICATION DE CONVENTION GENOCIDE (OP. IND. AJIBOLA) 391

rité, l’Assemblée générale et évidemment, en l’espèce, la Cour internatio-
nale de Justice, organe judiciaire principal de l’Organisation, ainsi saisie
de la question. La première guerre mondiale a débouché sur la création de
la Société des Nations, qui avait comme organe judiciaire la Cour perma-
nente de Justice internationale, et l’une et l’autre ont cessé d’exister à la fin
de la seconde guerre mondiale.

Les Etats qui se sont réunis à San Francisco pour faire œuvre de pion-
niers et rédiger la Charte des Nations Unies ont déployé des efforts
considérables pour faire en sorte que la paix, la sécurité, la justice et le
réglement pacifique des différends soient assurés et soient pleinement
garantis par la Charte. Aussi ont-ils énoncé en termes dépourvus d’ambi-
guité certains de leurs buts et certaines de leurs aspirations en vue d’assu-
rer la primauté du droit international et la paix, la sécurité et la justice
entre toutes les nations.

Comme il est dit dans la deuxième partie du préambule de la Charte, les
Membres se sont engagés:

«à pratiquer la tolérance, à vivre en paix l’un avec l’autre dans un
esprit de bon voisinage,

à unir [leurs] forces pour maintenir la paix et la sécurité internatio-
nales,

à accepter des principes et instituer des méthodes garantissant qu’il
ne sera pas fait usage de la force des armes, sauf dans l'intérêt
commun...» (les italiques sont de moi).

C’est peut-étre pour répondre a ceux qui diraient que le preambule de la
Charte n’est pas justiciable et pour éviter ce probléme que nombre des
déclarations, manifestations de volonté, buts et objectifs des Etats
Membres ont été résumés comme suit dans le premier paragraphe du tout
premier article de la Charte:

«1. Maintenir la paix et la sécurité internationales et 4 cette fin:
prendre des mesures collectives efficaces en vue de prévenir et
d’écarter les menaces à la paix et de réprimer tout acte d’agression ou
autre rupture de la paix, et réaliser, par des moyens pacifiques,
conformément aux principes de la justice et du droit international,
l'ajustement ou le règlement de différends ou de situations, de
caractère international, susceptibles de mener à une rupture de
la paix. »

Si j'ai cité certaines de ces dispositions de la Charte des Nations Unies,
ce n’est pas sans raison: C’est notamment pour mettre en relief, aux fins de
mon argumentation, les désirs ardents et les aspirations à la paix grâce au
droit international et au règlement pacifique des différends internatio-
naux qu’éprouvent à cette époque cruciale toutes les nations du monde.
C’est pour toutes ces raisons que j' approuve, en m’en félicitant, la décision
qu’a prise la Cour sur la base des dispositions de la convention sur le géno-
cide. Pour toutes les raisons susmentionnées, j’aborderai maintenant

70
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 392

certains aspects pertinents des demandes en indication de mesures
conservatoires de la Bosnie-Herzégovine ainsi que de la République fédé-
rative de Yougoslavie (Serbie et Monténégro).

3. L’UNICITÉ DES DEMANDES

Il suffit de jeter un regard sur l’histoire récente de la Cour pour consta-
ter qu’il y a eu une seule affaire dans laquelle la Cour a été appelée à
statuer sur une seconde demande en indication de mesures conserva-
toires: l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), dans laquelle une telle
demande a été déposée au Greffe de la Cour le 25 juin 1984. Dans sa
seconde demande, présentée en application du paragraphe 41C de
Pordonnance rendue par la Cour le 10 mai 1984, le Nicaragua a déclaré
que cette demande était occasionnée par le fait que, selon lui, les Etats-
Unis ne s'étaient pas conformés à l’ordonnance susmentionnée de la Cour
et que celle-ci devrait rendre une seconde ordonnance pour assurer la
mise en œuvre de la première. Comme en l’espèce, le Nicaragua a joint en
annexe à sa demande de nouveaux éléments devant établir que l’ordon-
nance de la Cour avait été enfreinte. La Cour n’a pas statué sur cette
seconde demande, considérant, comme indiqué dans la lettre du Prési-
dent de la Cour en date du 16 juillet 1984, que le Nicaragua devait attendre
l'issue de la procédure concernant la compétence de la Cour qui se pour-
suivait alors devant celle-ci. Cet épisode a été mentionné au para-
graphe 287 de l’arrêt rendu par la Cour en 1986. Au paragraphe 288 du
même arrêt, toutefois, la Cour a souligné à nouveau, à la lumière de ses
conclusions quant au fond, ce qu’elle avait indiqué dans l’ordonnance
qu’elle avait rendue le 10 mai 1984.

L’autre affaire qui a une certaine ressemblance avec celle mentionnée
ci-dessus a été portée devant le Conseil de sécurité. Il s’agit de l’affaire de
PAnglo-Iranian Oil Co., dans laquelle l’Iran avait ignoré l’ordonnance
rendue par la Cour en juillet 1951. Le Conseil de sécurité, dans cette
affaire, a décidé que le Royaume-Uni devait attendre l’issue de la procé-
dure au sujet de la compétence de la Cour qui se déroulait alors devant
celle-ci. Alors même que, dans la présente affaire, le défendeur s’est
réservé le droit de soulever une exception préliminaire en ce qui concerne
la compétence de la Cour, il ne l’a pas encore fait et la Cour n’est actuelle-
ment saisie d’aucune action concernant sa compétence, ce qui l’aurait
peut-être empêchée d’accepter de statuer sur cette nouvelle demande de la
Bosnie-Herzégovine. Au contraire, la Yougoslavie, défendeur, a elle
aussi déposé sa propre demande en indication de mesures conservatoires.
Le Conseil de sécurité est déjà fermement saisi de ce différend et celui-ci a
déjà fait l’objet de multiples résolutions, peut-être en plus grand nombre
que toute autre affaire dont le Conseil de sécurité ait jamais eu à connai-
tre. Dans sa résolution 819 (1993) du 16 avril 1993, le Conseil de sécurité a
pris note de l’ordonnance rendue par la Cour le 8 avril 1993 et a réaffirmé

71
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 393

sa condamnation de toutes les «violations » du droit humanitaire interna-
tional et du «nettoyage ethnique» en particulier. I] est clair pour moi
qu’aussi bien la Cour que le Conseil de sécurité ont adopté des mesures
pour qu’il soit mis fin aux actes de génocide qui se poursuivent en Bosnie.

4. LA PREMIERE ORDONNANCE DE LA COUR A-T-ELLE ETE RESPECTÉE ?

Le 26 août 1993, à l’audience tenue par la Cour au sujet des demandes’
en indication de mesures conservatoires dans la présente affaire, j’ai posé
aux deux Parties une question dont le texte était le suivant:

«La Cour, statuant sur la première demande en indication de
mesures conservatoires qui lui a été présentée par le demandeur dans
cette affaire, a rendu le 8 avril 1993 l’ordonnance suivante:

«LA COUR,

Indique a titre provisoire, en attendant son arrét définitif dans
l’instance introduite le 20 mars 1993 par la République de Bosnie-
Herzégovine contre la République fédérative de Yougoslavie
(Serbie et Monténégro), les mesures conservatoires suivantes :

A. 1) Al’unanimité,

Le Gouvernement de la République fédérative de Yougosla-
vie (Serbie et Monténégro) doit immédiatement, conformé-
ment à l'engagement qu'il a assumé aux termes de la conven-
tion pour la prévention et la répression du crime de génocide
du 9 décembre 1948, prendre toutes les mesures en son pouvoir
afin de prévenir la commission du crime de génocide;

2) Par treize voix contre une,

Le Gouvernement de la République fédérative de Yougo-
slavie (Serbie et Monténégro) doit en particulier veiller a
ce qu’aucune des unités militaires, paramilitaires ou unités
armées irrégulières qui pourraient relever de son autorité ou
bénéficier de son appui, ni aucune organisation ou personne
qui pourraient se trouver sous son pouvoir, son autorité, ou son
influence ne commettent le crime de génocide, ne s’entendent
en vue de commettre ce crime, n’incitent directement et publi-
quement à le commettre ou ne s’en rendent complices, qu’un tel
crime soit dirigé contre la population musulmane de Bosnie-
Herzégovine, ou contre tout autre groupe national, ethnique,
racial ou religieux;

B. Al’unanimité,

Le Gouvernement de la République fédérative de Yougosla-
vie (Serbie et Monténégro) et le Gouvernement de la Républi-
que de Bosnie-Herzégovine doivent ne prendre aucune mesure

72
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 394

et veiller à ce qu’il n’en soit prise aucune, qui soit de nature à
aggraver ou étendre le différend existant sur la prévention et la
répression du crime de génocide, ou à en rendre la solution
plus difficile. »

Quelles mesures chacune des Parties a-t-elle adoptées pour assurer
la mise en œuvre de cette ordonnance ?»

Les deux Parties ont répondu à cette question, mais je regrette de dire
que leurs réponses ne m’ont guère convaincu que l’une ou l’autre d’entre
elles se soit conformée aux mesures relatives à la commission d’actes de
génocide que la Cour avait indiquées dans l’ordonnance citée ci-dessus.

Si, par conséquent, l’on peut dire que la première ordonnance n’a pas
été observée, la Cour ne serait-elle pas fondée à s’abstenir d’édicter une
seconde ordonnance jusqu’à ce que la première série de mesures ait été
appliquée ? Quelle que puisse être la controverse concernant l'effet juri-
dique d’une ordonnance de la Cour, celle-ci n’a-t-elle pas le pouvoir de
refuser de rendre une ou plusieurs autres ordonnances jusqu’à ce que la
première ait été mise en œuvre ? La Cour doit-elle rendre ses ordonnances
en vain? Ne rentre-t-il pas dans les pouvoirs inhérents à la Cour de
rendre une ordonnance ou de rejeter une demande sans pour autant
devoir invoquer les dispositions de l’article 41 du Statut ainsi que les
pouvoirs que lui confère la section D du Règlement de la Cour, et spécia-
lement les articles 73, 74, 75 et 76 de son Règlement ? La Cour ne peut-elle
pas exercer son pouvoir discrétionnaire comme elle le juge bon au sujet de
toutes les questions de cette nature? Tels sont certains des points sur
lesquels je me suis interrogé depuis que les dernières demandes ont été
déposées devant la Cour. Pour en revenir à ma première question, qui est
de savoir si la Cour a le pouvoir de refuser de rendre une ou plusieurs
autres ordonnances tant que la première n’a pas été respectée, je devrais,
me semble-t-il, la nuancer en limitant ce pouvoir de la Cour seulement au
même type de demandes en indication de mesures conservatoires ratione
materiae et rationale personae. Je n’ai pas à l'esprit des demandes comme
celles qui ont été présentées à la Cour dans l’affaire du Nicaragua, dans
laquelle le demandeur avait prié la Cour de rendre une ordonnance
tendant a ce que:

«Tant que les Etats-Unis n’auront pas mis fin et renoncé à toutes
activités contraires à l’ordonnance du 10 mai 1984, ils n’auront pas
accès à la Cour pour qu’elle se prononce en leur faveur dans toute
autre affaire pendante ou future et ne seront pas autorisés à faire
appel à l'assistance de la Cour à quelque fin que ce soit.» (C_LJ.
Mémoires, Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), demande de la Répu-
blique du Nicaragua, en date du 25 juin 1984, concernant la mise en
œuvre de l’ordonnance rendue par la Cour le 10 mai 1984.)

Il me semble, avec tout le respect voulu, que c’était là aller trop loin, et je
partage l’avis exprimé par la Cour, tel qu’il a été reflété dans la lettre

73
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 395

susmentionnée du 16 juillet 1984, lorsqu'elle a répondu qu’elle «consi-
dère que cette demande assez inédite est difficile à envisager » (lettre du
6 juillet 1984 adressée à l’agent du Nicaragua par le Président de la Cour)
et a donné des raisons auxquelles je souscris. Dans de nombreuses juridic-
tions du droit interne, et spécialement dans les pays de common law, les
actions avant dire droit relèvent exclusivement des pouvoirs discrétion-
naires des tribunaux et, le plus souvent, lorsque ceux-ci sont appelés à
exercer ce pouvoir discrétionnaire (qui fait partie de leurs pouvoirs inhé-
rents), l’«équité» joue un très grand rôle, et le demandeur qui «sollicite
l'équité doit lui-même être équitable », ce qui veut dire que le demandeur
doit «avoir les mains propres ». Cela signifie que si le demandeur prie le
tribunal d’exercer ses pouvoirs discrétionnaires en équité au sujet d’une
affaire, il doit commencer par convaincre le tribunal que l’ordonnance
déjà rendue par celui-ci a été observée, faute de quoi le tribunal pourra
refuser de prononcer toute autre ordonnance.

Fitzmaurice a dit douter que la juridiction de la Cour soit inhérente en
soi, et a estimé que l’on pouvait débattre de toute la question de savoir si la
compétence de la Cour d’indiquer des mesures conservatoires doit être
considérée comme faisant normalement ou automatiquement partie de
ses pouvoirs inhérents en tant que juridiction internationale en l’absence
de dispositions spécifiques comme l’article 41 du Statut de la Cour. Il a
cependant conclu son exposé en exprimant une opinion ambivalente,
rédigée dans les termes suivants:

«A cette occasion, j'ai exprimé l’avis que, dans la conjoncture
internationale actuelle, les arguments avancés pour nier le caractère
«inhérent» du pouvoir en question prévaudraient dans toute affaire
destinée à faire jurisprudence. J’ai cependant dit aussi que, à mon
avis, les arguments en sens inverse.ont beaucoup plus de poids, et je
ne vois aucune raison de modifier cette conclusion.» (Fitzmaurice,
The Law and Procedure of the International Court of Justice, vol. IL,
1986, p. 774.)

En ce qui concerne toutefois les pouvoirs inhérents à la Cour en vertu
de son Statut, Fitzmaurice a exprimé son avis dans ces termes:

« La compétence d’indiquer des mesures conservatoires, en ce qui
concerne la Cour internationale, fait partie de la compétence inci-
dente de la Cour, qui est caractérisée par le fait qu’elle ne dépend pas
du consentement direct donné par les parties à son exercice, mais est
un élément inhérent des pouvoirs permanents qu’a la Cour en vertu de
son Statut. Son exercice est donc régi, non pas par le consentement des
parties (sauf en un sens lointain), mais par les dispositions perti-
nentes du Statut et du Règlement de la Cour.» (Jbid., p. 533; les ita-
liques sont de moi.)

On pourra soutenir que cela n’en demeure pas moins un pouvoir inhé-
rent découlant du Statut et du Règlement de la Cour. Il est peut-être
important de relever que la juridiction de la Cour est alors incidente,

74
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 396

comme tous les autres pouvoirs incidents des autres tribunaux qui
statuent au plan international. Par conséquent, dès lors que la Cour est
saisie d’une affaire à l'égard de laquelle elle a prima facie compétence,
tous ses pouvoirs incidents devraient naturellement découler de cette
compétence, qu’elle soit dérivée de son Statut ou non, comme tout autre
tribunal international, même si la plupart de ces pouvoirs, fonctions et
compétences sont prévus dans le Statut et le Règlement de la Cour.
Cet éminent auteur est allé encore plus loin lorsqu'il a dit que:

«Comme il a été établi ci-dessus, le pouvoir qu’a la Cour d’indi-
quer des mesures conservatoires relève de la même catégorie que sa
compétence de la compétence. Dans l’un et l’autre cas, il s’agit de
l'exercice d’une compétence incidente, nécessaire, dans le cas de la
compétence de la compétence, pour permettre à la Cour de fonction-
ner, et, dans le cas du pouvoir d’indiquer des mesures conservatoires,
pour empêcher que ses décisions soient privées d’effet. Il est néan-
moins une règle établie du droit que ce pouvoir fait partie des
pouvoirs inhérents à tous les tribunaux internationaux, sans égard à
la question de savoir s’ils leur ont été expressément conférés ou
non.» (Fitzmaurice, op. cit., p. 542.)

L'avis ainsi exprimé par sir Gerald Fitzmaurice a été confirmé de façon
concluante dans l’affaire Nottebohm, où la Cour a revendiqué de façon
claire et positive un tel pouvoir incident lorsqu’elle a fait observer que:

«Le paragraphe 6 de l’article 36 ne fait que reprendre pour la Cour
une règle que le droit international commun a consacrée en matière
d'arbitrage international. Depuis l'affaire de l’ Alabama, il est admis,
conformément à des précédents antérieurs, qu’à moins de conven-
tion contraire, un tribunal international est juge de sa propre compé-
tence et a le pouvoir d'interpréter à cet effet les actes qui gouvernent
celle-ci. » (C.1.J. Recueil 1953, p. 119.)

Deux thèses possibles peuvent donc se dégager du passage cité ci-
dessus; comme la question de la compétence est une question incidente
— comme l’est le pouvoir de la Cour d’indiquer des mesures conserva-
toires — ils’ensuit qu’un tel pouvoir doit lui aussi faire partie des pouvoirs
inhérents à la Cour. Encore une fois, comme, en droit international, les
tribunaux arbitraux internationaux ont ce pouvoir, la Cour doit à fortiori
l’avoir elle aussi. De plus, à en juger par la décision rendue par la Cour
dans l’affaire du Détroit de Corfou à la suite d’une procédure marquée par
un défaut de comparution, l’on peut conclure qu’en règle générale, en
matière de procédure, la Cour peut faire tout ce qui n’est pas spécifique-
ment interdit par le Règlement (Rosenne, The Law and Practice of the
International Court, 1965, vol. IL, p. 590-591, par. 244). Il ne manque pas
d’éléments permettant de considérer que:

«le fait pour un Etat de ne pas se conformer 4 une décision avant dire
droit peut déboucher sur l'imposition automatique par la Cour elle-

75
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 397

même d’une sanction contre ledit Etat et ne peut être que désavanta-
geux pour lui ... étant donné que la décision avant dire droit, en elle-
même, n’affecte pas, quant au fond, les droits des parties » (Rosenne,
op. cit., vol. I, p. 124-125).

Le pouvoir discrétionnaire de la Cour, méme s’il repose sur le Statut,
découle de l’article 75 du Règlement de la Cour. Le paragraphe 1 de cet
article stipule clairement que la Cour peut à tout moment décider d’office
d'indiquer des mesures conservatoires si les circonstances de l’affaire
l’exigent, et aussi que les parties ou l’une d’elles doivent prendre ou exécu-
ter ces mesures. Le paragraphe 2 va plus loin et habilite la Cour à indiquer
des mesures totalement ou partiellement différentes de celles qui sont
sollicitées ou des mesures à prendre ou à exécuter par la partie même dont
émane la demande si elle considère, dans l’exercice de son pouvoir discré-
tionnaire, que les parties devraient prendre ou exécuter de telles mesures.
Cet article donne à la Cour un pouvoir discrétionnaire plus large que celui
que lui confère Particle 41 de son Statut. Il s’agit d’un article qui, dans une
large mesure, permet à la Cour de fonctionner comme elle le doit et qui, à
son tour, tire sa validité du paragraphe 1 de l’article 30 du Statut, qui
dispose que: «La Cour détermine par un règlement le mode suivant
lequel elle exerce ses attributions. Elle règle notamment sa procédure. »

Indépendamment donc des pouvoirs discrétionnaires et inhérents de la
Cour, ces pouvoirs réglementaires sont nécessaires pour lui permettre de
fonctionner en tant que juridiction et pour faire en sorte que les ordon-
nances qu’elle rend soient obéies. Je pense que la Cour a par conséquent,
sur la base de son Statut et de façon inhérente, le pouvoir d’assurer l’appli-
cation des directives ou des ordonnances avant dire droit, quelles qu’elles
soient, qu’elle peut édicter dans toute affaire dont elle est saisie. Si ce
pouvoir échappait à la Cour ou lui était refusé, il pourrait surgir une situa-
tion absurde, eu égard en particulier aux dispositions du paragraphe 3 de
l'article 74, la Cour risquant d’être constamment inondée de demandes en
indication de mesures conservatoires par les mêmes parties alors que, en
fait, une ordonnance antérieure n’a pas été mise en œuvre.

5. L’ORDONNANCE EST-ELLE OBLIGATOIRE ?

Il est difficile de répondre à cette question. On aurait pensé qu’une
question apparemment aussi simple aurait pu recevoir une réponse posi-
tive étant donné que, dans le cas des arbitrages internationaux et des
affaires portées pour règlement devant d’autres tribunaux, de telles
ordonnances, comme les sentences, ont un caractère définitif et obliga-
toire. La controverse sur le point de savoir si une ordonnance de la Cour a
force obligatoire découle du libellé de l’article 41 du Statut et de l’ar-
ticle 94 de la Charte. Sir Hersch Lauterpacht, regrettant cette situation, a
suggéré un amendement pour y porter remède. Je voudrais citer ce qu’il a
dit de l’effet utile du droit:

76
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 398

«Cette circonstance illustre dans une certaine mesure la difficulté
et l’artifice qui caractérisent le sujet des mesures conservatoires,
inconvénients qui tiennent au fait que selon le libellé et, peut-être,
Vintention du Statut aucune force juridiquement obligatoire ne
s'attache aux ordonnances édictées en vertu de l’article 41 du Statut.
Cette dernière affirmation est controversée. Toutefois, ce fait même
peut suggérer la nécessité de modifier le Statut en vue d'éliminer
ce qui est soit une ambiguïté, soit, à supposer que les ordonnances
édictées en vertu de cet article soient dépourvues de force juridique,
une disposition qui n’est pas appropriée à un instrument juridique. »
(Sir Hersch Lauterpacht, The Development of International Law
by the International Court, 1958-1982, p. 112-113; les italiques sont
de moi.)

Que peut-on donc reprocher à l’article 41 du Statut qui fasse qu’une
telle ordonnance ne serait pas obligatoire? Ce vice, si tant est qu’il y en ait
un, tient-il à une «omission » ou à une «commission » ? Cette disposition
est-elle réellement ambiguë ? Comment aurait-elle du être rédigée ? Après
tout, cet article est le principal véhicule emprunté par toutes les demandes
en indication de mesures conservatoires pour franchir le portail de la
justice au Palais de la Paix. A première vue, le texte de cet article ne
contient aucune disposition qui conduit spécifiquement à conclure qu’il
n’a pas force obligatoire. Le premier paragraphe de l’article se lit comme
suit:

«La Cour a le pouvoir d’indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire. »

Si l’on considère la jurisprudence de la Cour, l’on constate qu’il n’y a
pas eu d’affirmation catégorique sur ce point mais que le 19 août 1929,
dans l’affaire des Zones franches de la Haute-Savoie et du Pays de Gex, la
Cour permanente de Justice internationale a déclaré qu’à la différence de
Parrêt définitif de la Cour ses ordonnances n’ont pas de «force obliga-
toire » ou d’«effet définitif » s’agissant de décider le différend. Le passage
pertinent de cet arrêt se lit comme suit:

«considérant … que, à la différence des arrêts visés par l’article 58 du
Statut, auquel se réfère l’article 2, alinéa premier, du compromis, les
ordonnances rendues par la Cour, bien qu’étant, en règle générale,
lues en audience publique, les agents dûment prévenus, ne décident
pas avec force «obligatoire » (article 59 du Statut) et avec effet « défi-
nitif» (article 60 du Statut) le différend que les Parties ont porté
devant la Cour» (C.P.LJ. série A n° 22, p. 13).

Depuis lors (voilà de cela quelque soixante-quatre ans), la question de
savoir si les mesures conservatoires indiquées ont ou n’ont pas de force
juridiquement contraignante est demeurée controversée.

77
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 399

Je crois cependant le moment venu pour la Cour de prendre définitive-
ment position sur ce point. Après tout, le principe stare decisis n’est pas
applicable à la Cour. En fait, il suffit d’analyser attentivement le para-
graphe 1 de l’article 41 pour voir que, prima facie, il est manifestement
dépourvu de toute ambiguïté. Selon le sens usuel et ordinaire attaché à la
forme du verbe et aux mots utilisés, l'emploi des mots «a» et «pouvoir» a
indubitablement une connotation obligatoire et impérative et donne à la
Cour la prérogative indiscutable d’indiquer des mesures conservatoires.
Le membre de phrase «si elle estime que les circonstances l’exigent» a
trait à l’exercice discrétionnaire de ce pouvoir, lequel doit être utilisé ou
appliqué dans les cas qui le méritent. La raison pour laquelle ce pouvoir a
été accordé à la Cour ressort clairement de la fin de l’article: c’est pour lui
permettre de s’acquitter de la fonction qui est la sienne en sauvegardant le
«droit» de chacun. La logique et le bon sens font qu’il serait ridicule et
absurde pour la Cour de ne pouvoir sauvegarder le droit de chacun en
attendant l’arrét définitif.

Si la Cour n’est pas suffisamment efficace et si elle n’est pas réellement
habilitée à préserver le statu quo, à quoi servirait-il de poursuivre l’ins-
tance jusqu’à son issue finale, jusqu’à ce qu’elle débouche sur le prononcé
de l’arrêt ? Une telle absurdité équivaudrait à affirmer que c’est à la minute
du jugement et non au juge qu'il convient d’accorder crédit: Absurdum est
affirmare (re judicata) credendum esse non judici. Dans le texte que j'ai
déja cité, Lauterpacht a fait observer que «selon le libellé et, peut-étre,
Vintention du Statut aucune force juridiquement obligatoire ne s’attache
aux ordonnances ». Pour ce qui est de la première partie de cet argument,
je ne vois rien de critiquable, prima facie, dans le libellé de cet article.
Son texte est clair car il envisage même le risque que la Cour ne puisse s’ac-
quitter de la fonction qui est la sienne si elle ne peut pas exercer un tel
pouvoir d'indiquer de telles mesures conservatoires, lorsqu'il parle des
«mesures conservatoires du droit de chacun [qui] doivent être prises
à titre provisoire ». L’on peut même dire qu’il ressort clairement du texte
de Particle que le risque existe qu’une décision ultérieure de la Cour
devienne irréalisable ou vaine, peut-être comme en l’espèce — ou comme
dans l'affaire du Nicaragua — si de telles mesures conservatoires ne
peuvent pas être indiquées immédiatement pour mettre un terme à la
situation dont il s’agit.

On pourrait se demander aussi quelle utilité il y a à considérer une
demande en indication de mesures conservatoires comme une question
urgente, à tenir immédiatement une audience rapide à son sujet et à lui
accorder la priorité (la procédure débouchant le plus souvent sur le
prononcé d’une ordonnance dans un délai d’une ou deux semaines) si,
malgré tous les efforts qui lui sont consacrés, l'ordonnance qui en résulte
doit être considérée comme n’étant pas juridiquement obligatoire et
comme dépourvue d’effet? Il convient de relever à cet égard, par exemple,
la situation d’urgence envisagée par l’article 74 du Règlement de la Cour,
qui ressemble en quelque sorte à un recours en habeas corpus dans les pays
de common law. Cet article se lit en partie comme suit:

78
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AHBOLA) 400

«1. La demande en indication de mesures conservatoires a prio-
rité sur toutes autres affaires.

2. Si la Cour ne siège pas au moment de la présentation de la
demande, elle est immédiatement convoquée pour statuer d’urgence
sur cette demande. » (Art. 74, p. 1 et 2; les italiques sont de moi.)

Il y a un autre aspect de cette question qu’il convient de mentionner ici.
Si l’on admet, et je pense qu’il ne subsiste aucun doute sur ce point, que la
compétence de statuer sur une demande en indication de mesures conser-
vatoires fait partie de la compétence incidente de la Cour, l’on peut affir-
mer sans crainte de se tromper qu’une ordonnance incidente fait partie de
l'issue de la mission judiciaire de la Cour, qui est l’objectif final ou le tout.
Si le jugement envisagé comme un «tout » est obligatoire, pourquoi n’en
irait-il pas de même de cette «partie» du «tout»?

Pour conclure cette partie de mon opinion, consacrée à la question de
savoir si l’ordonnance de la Cour est obligatoire ou non, il n’y a à mon sens
aucune raison que l'ordonnance de la Cour ne lie pas les Parties; dans le
cas contraire, la Cour ne serait pas habilitée à prononcer de telles ordon-
nances conformément aux dispositions de son Statut et de son Règlement.
La Cour a un pouvoir réglementaire en vertu de l’article 30 du Statut; par
conséquent, en évoquant cet article, les ordonnances prononcées en vertu
du Règlement de la Cour sont tout aussi valables et obligatoires. S’il devait
subsister dans l’esprit de la Cour ne serait-ce que le moindre doute quant à
la force qui sous-tend les pouvoirs envisagés dans le Statut, il me semble
que toutes les dispositions du Règlement relatives aux demandes en indi-
cation de mesures conservatoires, considérées ensemble, donnent à la
Cour un pouvoir suffisant de prononcer une ordonnance.

6. CONSEQUENCE DE L’INOBSERVATION :
L’EXECUTION DE L’ORDONNANCE PEUT-ELLE ÊTRE OBTENUE ?

Si une ordonnance n’est pas obligatoire, l’on voit difficilement
comment son exécution pourrait être obtenue. Cette difficulté a été bien
mise en relief dans l’affaire du Personnel diplomatique et consulaire des
Etats-Unis à Téhéran (ordonnance du 15 décembre 1979, C.I.J. Recueil 1979,
p. 20-21, par. 74). En fait, cette affaire a été le premier «test» important,
depuis l’adoption de la convention de Vienne de 1961 sur les relations
diplomatiques et de la convention de Vienne de 1963 sur les relations
consulaires, entre deux Etats Membres de l'Organisation des Nations
Unies, les Etats-Unis d'Amérique et l'Iran.

Cette affaire avait été portée devant la Cour au moyen d’une requête
introduite par les Etats-Unis d'Amérique le 29 novembre 1979 contre le
Gouvernement iranien à propos du différend relatif à la capture et à la
détention d’otages qui étaient membres du personnel de l'ambassade des
Etats-Unis à Téhéran. Une demande en indication de mesures conserva-

79
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 401

toires avait été jointe à la requête, et l’une et l’autre visaient à obtenir la
libération immédiate des otages. Le Gouvernement iranien, bien que la
requête et la demande lui aient été notifiées, a refusé de participer à l’ins-
tance, se bornant à envoyer un télégramme niant que la Cour eût compé-
tence. La Cour a cependant exercé son pouvoir discrétionnaire — à bon
droit me semble-t-il — et a décidé d’accueillir la demande des Etats-Unis
d'Amérique. La Cour a indiqué cinq mesures conservatoires dans une
ordonnance dont la partie A (contenant trois mesures) demandait au
Gouvernement iranien de libérer les otages, de restituer la chancellerie et
les consulats des Etats-Unis d’ Amérique qui avaient été occupés, d’accor-
der à tous les membres du personnel diplomatique et consulaire des Etats-
Unis d'Amérique la pleine protection et les privilèges et immunités
auxquels ils avaient droit en vertu des conventions de Vienne susmention-
nées et de permettre aux otages de quitter l’Iran. Les autres mesures ne
sont pas si pertinentes pour la thèse que j’expose ici. L'important était que
la République islamique d'Iran a refusé d'appliquer les mesures ordon-
nées par la Cour. La Cour n’a à sa disposition aucun mécanisme d’exécu-
tion et peut seulement avoir recours au Conseil de sécurité pour qu’il
assure cette exécution conformément à l’article 94 de la Charte.

Il n’est pas inutile, à ce stade, de citer les dispositions de l’article 94 de la
Charte, qui est ainsi rédigé:

«1. Chaque Membre des Nations Unies s’engage à se conformer à
la décision de la Cour internationale de Justice dans tout litige
auquel il est partie.

2. Si une partie à un litige ne satisfait pas aux obligations qui lui
incombent en vertu d’un arrêt rendu par la Cour, l’autre partie peut
recourir au Conseil de sécurité et celui-ci, s’il le juge nécessaire, peut
faire des recommandations ou décider des mesures à prendre pour
faire exécuter l'arrêt.» (Les italiques sont de moi.)

Les conséquences de cet article et le problème qu’il suscite du point de
vue de la justiciabilité et de l'exécution des ordonnances indiquant des
mesures conservatoires dans des affaires en suspens devant la Cour
ressortent clairement de l’argumentation développée par sir Gladwyn
Jebb lorsque le Royaume-Uni a déposé une plainte devant le Conseil de
sécurité — vraisemblablement en vertu du paragraphe 1 de l’article 94
— dans laffaire de l’Anglo Iranian Oil Co., qui est un autre exemple
classique de la difficulté qu’il y a à obtenir l’exécution des mesures
conservatoires indiquées par la Cour. Dans cette affaire, et comme cela
allait de nouveau être le cas dans l’affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, l'Iran avait refusé de se conformer
à l’ordonnance rendue par la Cour. Mais officiellement et légitimement,
à mon avis, le Royaume-Uni a soumis sa plainte au Conseil de sécurité
en vertu des articles 34 et 35 de la Charte des Nations Unies.

Je voudrais m’arréter ici un instant. On peut dire sans crainte de se trom-
per que même si des questions de cette nature — concernant des ordon-
nances de la Cour — ne peuvent pas être soumises au Conseil de sécurité

80
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 402

en vertu de l’article 94, rien n'empêche l’Etat affecté de saisir le Conseil de
sécurité en vertu des articles 34 et 35 de la Charte pour faire en sorte que
l'ordonnance de la Cour ne soit pas traitée à la légère, même si, ce qui est
extrêmement regrettable, cela peut aussi parfois se révéler vain en défini-
tive. Comme, dans sa déclaration, sir Gladwyn a exposé la thèse que je
défends en termes à la fois clairs et succincts, je voudrais ici citer ses
propos:

«le Conseil a des fonctions spéciales qui résultent des décisions de la

Cour, en vertu du paragraphe 2 de l'article 94 de la Charte, et du para-
graphe 2 de l'article 41 du Statut de la Cour... et cela implique claire-

ment que le Conseil a le pouvoir d’examiner les questions que posent

ces mesures conservatoires. Or, il est établi que l’arrêt définitif de la

Cour est obligatoire pour les parties. C’est ce que stipulent expressé-

ment les articles 59 et 60 du Statut et le paragraphe 1 de l’article 94 de

la Charte. Mais il est évident qu'il serait vain de rendre obligatoire
l'arrêt définitif si l’une des parties pouvait à Vavance s’y soustraire par
des actes qui rendraient sans valeur le jugement définitif. Il découle donc
nécessairement, selon nous, du caractère obligatoire de l'arrêt définitif
que les mesures conservatoires destinées à préserver l'efficacité de l'arrêt
doivent être également obligatoires.» (Nations Unies, Documents offi-
ciels du Conseil de sécurité, 559° séance, 1% octobre 1951, S/ PV.559,

p. 20; les italiques sont de moi.)

Cette déclaration de sir Gladwyn appelle un examen un peu plus
approfondi eu égard aux difficultés que suscitent les questions découlant
de l’indication de mesures conservatoires par la Cour. Si, en se référant au
paragraphe 2 de l’article 94 de la Charte, sir Gladwyn voulait parler du
pouvoir qu’a le Conseil de sécurité face a celui qu’a la Cour d’indiquer des
mesures conservatoires sous forme d’une ordonnnance, j’ai certaines
réserves à formuler. Le paragraphe 2 de l’article 94 traite uniquement de
l'arrêt et non d’ordonnances incidentes ou d’actions avant dire droit. Si le
mot arrét est interprété comme englobant une ordonnance comme celle
dont il s’agit ici, force est pour moi d’exprimer un avis différent. Sur ce
point, je considére que les rédacteurs de la Charte avaient a l’esprit une
décision définitive de la Cour ou peut-être un arrêt définitif. Si nous
voyons dans le mot « décision » un terme générique qui englobe à la fois
ordonnances et arrêts, je pense qu’il vaut mieux se référer au paragraphe 1
de l’article 94 étant donné que ce paragraphe traite de décisions. Dans ce
cas également, toutefois, je tiens à souligner que le paragraphe 1 est faible
et trop général car l'emploi du mot «s’engage» donne l’idée d’un appel à
l’«obligation morale» d’un Etat. Il aurait peut-être fallu employer des
mots plus impérieux comme « doit», «est tenu de», «se conforme » ou «a
l’obligation de». L’aspect du libellé du texte finalement adopté qui conti-
nue de m’étonner est que le mot «décision » a été utilisé au paragraphe 1 et
le mot «arrêt» au paragraphe 2.

A mon sens, il eût été préférable d'employer le mot «décision» dans les
deux cas, mais il aurait encore mieux valu bien préciser les choses en

81
APPLICATION DE CONVENTION GENOCIDE (OP. IND. AJIBOLA) 403

parlant, dans ces deux dispositions, des «arrêts ou ordonnances», ce qui
manifesterait de façon élégante le désir de veiller à ce que toutes les déci-
sions de la Cour soient observées. Mais, comme je l’ai déjà dit, la plainte
du Royaume-Uni a été déposée en vertu des articles 34 et 35, ce qui, à mon
avis, reflétait une attitude de prudence. Faute de temps, je ne pourrai pas
m’étendre davantage sur les paragraphes | et 2 de l’article 94 de la Charte,
et il suffira de dire que ces dispositions ne sont pas rédigées de façon satis-
faisante ni élégante et que, de ce fait, elles n’aident pas la Cour a faire en
sorte que ses ordonnances soient dûment appliquées.

Sir Galdwyn s’est également référé à la force obligatoire des décisions
rendues par la Cour en vertu des articles 59 et 60 de son Statut. D’une
façon générale, je suis d’accord avec lui sur ce point, mais je m’empresse-
rai d'ajouter que, alors même que l’article 59 du Statut de la Cour est
rédigé en termes négatifs, rien n’empécherait de le coucher en termes posi-
tifs, le cas échéant en stipulant que «la décision de la Cour est obligatoire
pour les parties en litige et dans le cas qui a été décidé ». La façon dont cet
article est rédigé met un accent trop marqué sur les éléments ratione perso-
nae et ratione materiae. S'agissant de l’article 60, je pense que cet ar-
ticle renforce comme il convient les pouvoirs et la fonction de la Cour
de manière à garantir que le règlement de tout différend porté devant elle
ait un caractère définitif.

Cependant, le passage le plus important de la déclaration de sir Glad-
wyn est celui qui contient les deux dernières phrases citées ci-dessus.
Assurément, il n’y a aucune raison qu’un arrêt soit rendu ou prononcé en
pareille situation si l’ordonnance de la Cour est d’avance privée d’effet, ce
qui ferait de l’arrêt une opération tout à fait vaine. Cette déclaration me
conforte nettement dans mon avis, à savoir que la Cour ne doit pas appa-
raître comme rendant une nouvelle ordonnance si les parties en litige
n’ont pas adopté les mesures nécessaires pour donner effet à celles qu’elle
a déjà prononcées. C’est pour cette raison que je partage l’avis de Rosenne
lorsqu'il écrit:

«Ce droit, qui pour les Etats a un caractère impersonnel et non
éclectique, est par hypothèse obligatoire pour tous les Etats. Lex vera,
atque princeps, apta ad jubendum, et ad vetandum! Aussi me semble-
t-il que l’obligation de se conformer à la décision de la Cour ne peut
pas être considérée uniquement comme une «obligation morale.»
(Shabtai Rosenne, The Law and Practice of the International Court,
1965, vol. I, p. 120.)

7. LA COUR ET LE CONSEIL DE SÉCURITÉ

La Charte des Nations Unies stipule clairement, à son article 94, que le
Conseil de sécurité peut être appelé à prendre des mesures pour faire
exécuter les décisions de la Cour. Le Conseil de sécurité est investi
d'immenses pouvoirs par le chapitre VI et le chapitre VII de la Charte, qui

82
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 404

lui confient à cet égard en quelque sorte un rôle «exécutif». Toutefois,
lors des audiences concernant la demande en indication de mesures
conservatoires, la Bosnie s’est référée maintes fois à l’embargo sur les
livraisons d’armes qui lui avait été imposé ainsi qu’à la nécessité pour elle
d’exercer son droit de légitime défense pour empêcher la poursuite d’actes
de génocide. A l’article premier de la convention sur le génocide, les
hautes parties contractantes confirment:

«que le génocide, qu’il soit commis en temps de paix ou en temps de
guerre, est un crime du droit des gens, qu’elles s'engagent à prévenir et
à punir» (les italiques sont de moi).

Pour ce qui est de la légitime défense, l’agent de la Bosnie s’est
référé maintes fois pendant les audiences ainsi que dans sa demande à
l’article 51 de la Charte des Nations Unies. Cette importante disposition
relative à la légitime défense se lit comme suit:

«Aucune disposition de la présente Charte ne porte atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le
cas où un Membre des Nations Unies est l’objet d’une agression
armée, jusqu'à ce que le Conseil de sécurité ait pris les mesures néces-
saires pour maintenir la paix et la sécurité internationales. Les
mesures prises par des Membres dans l’exercice de ce droit de légi-
time défense sont immédiatement portées à la connaissance du
Conseil de sécurité et n’affectent en rien le pouvoir et le devoir qu'a le
Conseil, en vertu de la présente Charte, d’agir à tout moment de la
maniére qu’il juge nécessaire pour maintenir ou rétablir la paix et la
sécurité internationales. »

Il ne fait aucun doute que le Conseil de sécurité a examiné attentive-
ment la situation créée par les hostilités en Bosnie et, à la suite de cet
examen, il a adopté de nombreuses résolutions a ce sujet. Le 16 avril 1993,
par exemple, c’est-à-dire juste une semaine après l’ordonnance de la
Cour, le Conseil de sécurité a adopté sa résolution 819 (1993), dans
laquelle il a pris note de ’ordonnance rendue par la Cour et a réaffirmé sa
condamnation de toutes les violations du droit humanitaire international,
et en particulier de la pratique du «nettoyage ethnique». Par sa résolu-
tion 808 (1993), le Conseil de sécurité a créé un tribunal international
pour la poursuite des personnes responsables des graves violations du
droit humanitaire commises sur le territoire de l’ex-Yougoslavie. Tout
récemment encore, le 24 aout 1993, le Conseil de sécurité a adopté
une autre résolution — la résolution 859 (1993) — pour garantir et réaffir-
mer l'intégrité territoriale de la Bosnie-Herzégovine et sa qualité de
Membre des Nations Unies. Toutes ces résolutions ne laissent subsister
aucun doute sur le fait que le Conseil de sécurité a tenu et continue
de tenir dûment compte des obligations internationales découlant des
chapitres VI et VII de la Charte en ce qui concerne les hostilités qui se
poursuivent en Bosnie.

83
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AJIBOLA) 405

Cela dit, il y a peut-être lieu de faire une pause pour se demander si cet
argument de la Bosnie suscite une quelconque question juridique posi-
tive. Dans sa seconde demande en indication de mesures conservatoires,
la Bosnie-Herzégovine a présenté comme suit la quatrième mesure sol-
licitée :

«Le Gouvernement de Bosnie-Herzégovine doit avoir les moyens
de «prévenir » la commission d’actes de génocide contre son propre
peuple comme le requiert l’article premier de la convention sur le
génocide. »

Pour commencer, j'ai peine à comprendre cette demande. Quel type de
mesures la Cour pourrait-elle indiquer pour permettre à la Bosnie
d’«avoir les moyens de «prévenir» la commission d’actes de génocide
contre son propre peuple»? Cependant, il ne faut jamais perdre de vue
que le but de I’indication de mesures conservatoires est de sauvegarder le
«droit de chacun », et ce en dépit des stipulations de l’article premier de la
convention sur le génocide.

L'article IX de cette convention se lit comme suit:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l'exécution de la présente Convention, y
compris ceux relatifs à la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III...»

seront soumis à la Cour à la requête de l’une des parties.

Pour ce qui est de cette quatrième mesure que cherche spécifiquement à
obtenir la Bosnie, si celle-ci sollicite un jugement déclaratoire de la Cour,
ce qui me semble être l’objet de sa demande, et à condition que la Cour
puisse accueillir une telle demande, elle doit attendre l’issue finale de la
procédure quant au fond. De plus, l’on peut se demander si le génocide,
tel qu’il est visé à l’article premier de la convention, n’est pas exclusive-
ment une question qui relève des Etats qui se sont «engagés » à le «préve-
nir » et à le «punir ». Une autre question pertinente peut aussi être posée:
« qui est le « peuple bosniaque » ? Cette expression n’englobe-t-elle pas les
Croates, les Serbes, les Musulmans et les Juifs?» La demande n’a-t-elle
pas manqué son objectif vu qu'il y est allégué que les «violations» du
droit humanitaire et les «actes de génocide» ont été dirigés contre les
Musulmans ? Pour ce qui est des pouvoirs, de la fonction et des obligations
de la Cour, je pense que la Cour s’en est acquittée comme il convient dans
l’ordonnance qu'elle a rendue le 8 avril 1993, spécialement pour ce qui est
de la prévention des actes de génocide, qui est l’objet de la demande en
indication de mesures conservatoires présentée par le demandeur.

Si, toutefois, la question de la «prévention» est, comme je le soup-
çonne, à tel point élargie de façon à englober celle de l’accès que devrait
avoir le demandeur aux moyens (c’est-à-dire aux armes) nécessaires pour
«prévenir» la commission d’actes de génocide, je tiens à faire observer
que la demande est malavisée, tout au moins en ce qui concerne la Cour.

84
APPLICATION DE CONVENTION GENOCIDE (OP. IND. AJIBOLA) 406

C'est le Conseil de sécurité, agissant conformément aux pouvoirs que lui
confère la Charte, et à très juste titre, qui, le 25 septembre 1991, a imposé
un embargo sur les livraisons d’armes et de matériel militaire à la Yougo-
slavie (telle qu’elle s’appelait alors), avec le consentement de cet Etat. Bien
que le demandeur ait soutenu — et je crois que son argument n’est pas
totalement dépourvu de logique — qu’à lépoque, c’est-à-dire le
25 septembre 1991, l'Etat de Bosnie-Herzégovine n'existait pas vu qu’il
n’a proclamé son indépendance que le 6 mars 1992 et n’est devenu
Membre de l'Organisation des Nations Unies que le 22 mai 1992, et que
l’ancien Etat de Yougoslavie n'existe plus, les résolutions décrétant
l’embargo ont été maintenues depuis l’accession à l'indépendance de la
Bosnie-Herzégovine. A cet égard, le Conseil de sécurité agit maintenant
dans le cadre des pouvoirs qui lui sont conférés par le chapitre VII de la
Charte, et il demeure saisi de la question. Si la Cour avait indiqué des
mesures conservatoires à la suite de la demande dont elle est actuellement
saisie et si ces mesures n'étaient pas mises en œuvre (comme cela a été le
cas des mesures indiquées dans l'ordonnance rendue le 8 avril 1993), la
Bosnie aurait peut-être dû porter sa plainte devant le Conseil de sécurité,
soit en vertu des articles 34 et 35 de la Charte, soit en vertu de l’article 94, à
propos duquel jai déjà exprimé mon avis.

Ma conclusion est qu’une ordonnance, comme un arrêt (et étant un
élément incident de celui-ci), ne devrait pas être privée d’effet ni être arti-
ficielle ou illusoire. Elle devrait être obligatoire et son exécution devrait
pouvoir être obtenue, faute de quoi, ab initio, l’on pourrait valablement et
raisonnablement s'interroger sur l’opportunité de rendre une ordon-
nance. La Cour, me semble-t-il, ne doit pas apparaître comme agissant en
vain: Judicium non debet esse illusorium; suum effectum habere debet.

La Cour, je tiens à le souligner, jouit de ce pouvoir en vertu de son Statut
et de son Règlement, de sorte qu’il fait également partie de ses pouvoirs
inhérents en vertu du droit international général. Autrement, la Cour ne
pourrait pas s'acquitter de la fonction qui est la sienne. Telles sont les
raisons pour lesquelles j’estime que la Cour aurait dû rejeter la demande
tendant à obtenir le prononcé d’une autre ordonnance dans la présente
affaire ou refuser d’édicter une telle ordonnance jusqu’à ce que celle
qu’elle a rendue le 8 avril 1993 ait été appliquée par les deux Parties. Je
suis donc d’accord avec la Cour lorsqu'elle réaffirme les mesures conser-
vatoires indiquées dans sa première ordonnance et souligne à nouveau la
nécessité pour les deux Parties de prendre toutes les mesures nécessaires
pour appliquer la première ordonnance de la Cour, rendue le 8 avril 1993,
et s’y conformer.

(Signé) Bola AJIBOLA.

85
